 Case 2:19-cv-09154-SAB-PJW Document 27 Filed 04/17/20 Page 1 of 2 Page ID #:3455

                                                                   JS6
 1
 2
 3
 4
 5
 6                       UNITED STATES DISTRICT COURT
 7                      CENTRAL DISTRICT OF CALIFORNIA
 8
 9 CHERYL O’NEIL,                              No. 2:19-cv-09154-SAB-PJW
10        Plaintiff,
11        v.
12 C. R. BARD, INC., and BARD                  ORDER GRANTING JOINT
13 PERIPHERAL VASCULAR, INC.,                  STIPULATION OF DISMISSAL
14        Defendants.                          WITHOUT PREJUDICE
15
16        Before the Court is the parties’ Joint Stipulation of Dismissal Without
17 Prejudice. ECF No. 26. The parties ask the Court, pursuant to Fed. R. Civ. P.
18 41(a)(1)(A)(ii), to dismiss the above-captioned case without prejudice, with each
19 party to bear its own costs.
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //
   ORDER GRANTING JOINT STIPULATION OF DISMISSAL WITHOUT
   PREJUDICE ~ 1
Case 2:19-cv-09154-SAB-PJW Document 27 Filed 04/17/20 Page 2 of 2 Page ID #:3456
